Case 2:20-cr-20610-VAR-DRG
     Case   3:19-cr-00513-ADC ECF
      Case3:19-cr-00513-ADC       No. 1, 9-1
                              Document
                               Document  PageID.1
                                          6 Filed   Filed 12/17/20
                                             Filed12/09/20
                                                   12/11/20   Page15Page
                                                             Page   ofof29 1 of 6




                                                 Case: 2:20−cr−20610
                                                 Assigned To : Roberts, Victoria A.
                                                 Referral Judge: Grand, David R.
                                                 Filed: 12/17/2020
                                                 RULE 20 USA V ALFREDO ATWATER (LH)




                                                     /s/ James R. Gerometta




                                                                                    7
Case 2:20-cr-20610-VAR-DRG
     Case
      Case3:19-cr-00513-ADC
            3:19-cr-00513-ADC ECF
                              Document
                               Document
                                  No. 1, 9-1
                                         PageID.2
                                          3 Filed
                                             Filed08/21/19
                                                   12/11/20
                                                    Filed 12/17/20
                                                             Page
                                                              Page13Page
                                                                    ofof29 2 of 6




                                                                                    3
Case 2:20-cr-20610-VAR-DRG
     Case
      Case3:19-cr-00513-ADC
            3:19-cr-00513-ADC ECF
                              Document
                               Document
                                  No. 1, 9-1
                                         PageID.3
                                          3 Filed
                                             Filed08/21/19
                                                   12/11/20
                                                    Filed 12/17/20
                                                             Page
                                                              Page24Page
                                                                    ofof29 3 of 6




                                                                                    4
Case 2:20-cr-20610-VAR-DRG
     Case
      Case3:19-cr-00513-ADC
            3:19-cr-00513-ADC ECF
                              Document
                               Document
                                  No. 1, 9-1
                                         PageID.4
                                          6 Filed
                                             Filed12/09/20
                                                   12/11/20
                                                    Filed 12/17/20
                                                             Page
                                                              Page26Page
                                                                    ofof29 4 of 6




                                                                                    8
Case 2:20-cr-20610-VAR-DRG
     Case
      Case3:19-cr-00513-ADC
            3:19-cr-00513-ADC ECF
                              Document
                               Document
                                  No. 1, 9-1
                                         PageID.5
                                          8 Filed
                                             Filed12/11/20
                                                   12/11/20
                                                    Filed 12/17/20
                                                             Page
                                                              Page18Page
                                                                    ofof29 5 of 6




                                                                                    10
Case 2:20-cr-20610-VAR-DRG
     Case
      Case3:19-cr-00513-ADC
            3:19-cr-00513-ADC ECF
                              Document
                               Document
                                  No. 1, 9-1
                                         PageID.6
                                          8 Filed
                                             Filed12/11/20
                                                   12/11/20
                                                    Filed 12/17/20
                                                             Page
                                                              Page29Page
                                                                    ofof29 6 of 6




                                                                                    11
